Case: 18-11628   Document: 00514901142   Page: 1   Date Filed: 04/03/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                          United States Court of Appeals
                                                                   Fifth Circuit

                               No. 18-11628                      FILED
                             Summary Calendar                 April 3, 2019
                                                            Lyle W. Cayce
                                                                 Clerk


WILLIAM HENRY STARRETT, JR.,

             Plaintiff–Appellant

v.

UNITED STATES DEPARTMENT OF DEFENSE; UNITED STATES
SPECIAL OPERATIONS COMMAND; UNITED STATES ARMY; UNITED
STATES ARMY SPECIAL OPERATIONS COMMAND; UNITED STATES
ARMY CIVIL AFFAIRS AND PSYCHOLOGICAL OPERATIONS
COMMAND; UNITED STATES ARMY RESERVE COMMAND; DEFENSE
ADVANCED RESEARCH PROJECTS AGENCY; UNITED STATES
DEPARTMENT OF ENERGY; NATIONAL NUCLEAR SECURITY
ADMINISTRATION; LAWRENCE LIVERMORE NATIONAL SECURITY,
L.L.C.; NATIONAL TECHNOLOGY ; ENGINEERING SOLUTIONS OF
SANDIA, L.L.C.; TEXAS MILITARY DEPARTMENT; LOCKHEED MARTIN
CORPORATION; UNITED STATES DEPARTMENT OF JUSTICE;
MICROSOFT CORPORATION,

             Defendants–Appellees




                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:18-CV-2851
      Case: 18-11628     Document: 00514901142         Page: 2    Date Filed: 04/03/2019



                                      No. 18-11628


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       Appellant William Henry Starrett, Jr. sued a wide variety of government
agencies and private companies, alleging damages emerging from a claimed
conspiracy to remotely harass and torture him. The district court dismissed
Starrett’s suit with prejudice for failure to state a claim. Starrett appeals pro
se.
       We have jurisdiction to review such dismissals, and we do so de novo.
Westfall v. Luna, 903 F.3d 534, 542 (5th. Cir. 2018). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Courts may dismiss when
the action on appeal fails to “state a claim for relief that is plausible on its
face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). They may also
dismiss claims that are “clearly baseless,” including “claims describing
fantastic or delusional scenarios.” Neitzke v. Williams, 490 U.S. 319, 327–328
(1989), see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (dismissal “is
appropriate when the facts alleged rise to the level of the irrational or the
wholly incredible, whether or not there are judicially noticeable facts available
to contradict them”).
       Starrett asks us to overturn the district court’s dismissal based on
outlandish claims of near-constant surveillance, theft of intellectual property,
and    painful    remote     communication        accomplished      using     nonexistent



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
    Case: 18-11628   Document: 00514901142    Page: 3   Date Filed: 04/03/2019



                               No. 18-11628
technology. These pleaded facts are facially implausible. Dismissal with
prejudice was appropriate, the district court did not err, and we AFFIRM its
judgment.




                                     3